DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
                                                              Status of Claims
A “SUPPLEMENTAL AMENDMENT” was filed on May 11, 2022 (“Supplemental Amendment”) and an “AMENDMENT” (“Amendment”) was filed on March 29, 2022, both in response to the Non-Final Office Action dated January 6, 2022. In the Supplemental Amendment, claims 1, 3, 5, 8, 10 & 15-21 were amended, claims 2, 4, 6-7, 9, 11 & 13-14 were previously cancelled (in the Amendment, claims 1, 3, 5, 8 & 10, were amended, claim 12 was previously presented, and claims 15-21 were newly added at that time). The current claims, as they stand, from the Supplemental Amendment have been accepted and entered, and then the below Examiner’s amendment was made to claims 1, 8, 15-17 & 19. Thus, claims 1, 3, 5, 8, 10, 12 & 15-21 are pending, have been examined and have been determined to be allowable due to the reasons set forth below.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment must be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s Representative, Shrinath Malur (Reg. No. 34,663) on May 21, 2022. The below claims 1, 8, 15-17 & 19 of the application have been amended as follows:

1. (Currently Amended) An electronic transaction device coupled to a block distribution device, each of the electronic transaction device and the block distribution device comprising: 
at least one processor; and 
at least one non-transitory storage medium, the at least one non-transitory storage medium storing: 
a relationship map which is information indicating a strength of a relationship between a plurality of electronic devices, including the electronic transaction device and a plurality of approval electronic devices involved in a predetermined transaction; and 
policy requirements, which are requirements for the plurality of electronic devices involved in the predetermined transaction, necessary for the closing of the predetermined transaction, the predetermined transaction being a certain type of transaction and including transaction data; and 
at least one program, 2Appl. No. 16/543,865IIP-12242 Supplemental Amendment dated May 11, 2022 
Reply to Office Action of January 6, 2022wherein the at least one processor of the electronic transaction device is configured to execute the at least one program of the electronic transaction device to: 
           extract, from the relationship map, a plurality of the approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in an agreement policy related to the predetermined transaction, the predetermined condition being determined by the policy requirements and indicating a combination of the approval electronic devices including an essential approval electronic device selected from an essential approval electronic device list, the essential approval electronic device list including the approval electronic devices that have a relatively strong strength of relationship with the electronic transaction device, and a third party approval electronic device selected from a third party approval electronic device list, the third party approval electronic device list including the approval electronic devices that have a relatively weak strength of relationship with the electronic transaction device as compared to the approval electronic devices in the essential approval electronic device list; 
           generate the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; 3Appl. No. 16/543,865IIP-12242 Supplemental Amendment dated May 11, 2022 
           Reply to Office Action of January 6, 2022transmit an approval request to the plurality of extracted approval electronic devices, the approval request including the transaction data and a request for approval based upon the generated agreement policy; 
           receive approval responses from the plurality of extracted approval electronic devices; and 
           upon receiving approval responses from all of the plurality of extracted approval electronic devices, generate approved transaction data and transmit the approved transaction data to the block distribution device, and 
wherein the at least one processor of the block distribution device is configured to execute the at least one program of the block distribution device to: 
           receive the approved transaction data from the electronic transaction device; 
           independently extract, from the relationship map, the plurality of approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in the agreement policy related to the predetermined transaction; 
           independently generate the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; 
           4Appl. No. 16/543,865IIP-12242Supplemental Amendment dated May 11, 2022Reply to Office Action of January 6, 2022determine whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and 
           when the approved transaction data satisfies the independently generated agreement policy, generate blockchain data based on the approved transaction data and transmit the blockchain data to the electronic transaction device and each of the plurality of approval electronic devices, and
wherein the relationship map stored in each of the electronic transaction device and the block distribution device is maintained to store the same data and is dynamically updated to store the same updated data, and 
wherein the relationship map is initially created and dynamically updated by performing the following steps by the at least one processor: 
           determining whether or not the relationship map is in an initial state where the relationship map is not generated yet; 
           when the relationship map is not generated, performing the steps of: 
           calculating an attribute vector representing attributes of each of the electronic devices; 
           calculating a relationship value between the respective electronic devices based upon a distance of the calculated attribute vector of 5Appl. No. 16/543,865IIP-12242Supplemental Amendment dated May 11, 2022Reply to Office Action of January 6, 2022each of the electronic devices, and storing each calculated relationship value in the relationship map; and 
           generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data[[;]], and 
when the relationship map has already been generated and upon determining that the relationship map needs to be dynamically updated because either a distributed ledger has been updated or a predetermined time has elapsed since the last update by using the distributed ledger, performing the following steps by the at least one processor: 
           acquiring the content of the distributed ledger including a transaction data group; 
           extracting all of the electronic devices of each transaction recorded in the distributed ledger for each transaction data including acquiring all issuers, a smart contract argument and approval electronic device information of each approved transaction data of the transaction data group; 
           with respect to each transaction, adding a predetermined parameter value calculated corresponding to the type of the transaction or the combination of the electronic devices to a corresponding relationship value in the relationship map; and 6Appl. No. 16/543,865IIP-12242
           Supplemental Amendment dated May 11, 2022Reply to Office Action of January 6, 2022again generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data.

8. (Currently Amended) An electronic transaction method comprising the steps of: 
storing, by an electronic transaction device and a block distribution device, a relationship map which is information indicating a strength of a relationship between a plurality of electronic devices, including the electronic transaction device and a plurality of approval electronic devices involved in a predetermined transaction; 
storing, by the electronic transaction device and the block distribution device, policy requirements, which are requirements for the plurality of electronic devices involved in the predetermined transaction, necessary for the closing of the predetermined transaction, the predetermined transaction being a certain type of transaction and including transaction data;
extracting, by the electronic transaction device from the relationship map, a plurality of the approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allowing the extracted approval electronic devices to be included in an agreement policy related to the predetermined transaction; 8Appl. No. 16/543,865IIP-12242 Supplemental Amendment dated May 11, 2022 Reply to Office Action of January 6, 2022 
generating, by the electronic transaction device, the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; [[and]] 
transmitting, by the electronic transaction device, an approval request to the plurality of extracted approval electronic devices, the approval request including the transaction data and a request for approval based upon the generated agreement policy, the predetermined condition being determined by the policy requirements and indicating a combination of the approval electronic devices including an essential approval electronic device selected from an essential approval electronic device list, the essential approval electronic device list including the approval electronic devices that have a relatively strong strength of relationship with the electronic transaction device, and a third party approval electronic device selected from a third party approval electronic device list, the third party approval electronic device list including the approval electronic devices that have a relatively weak strength of relationship with the electronic transaction device as compared to the approval electronic devices in the essential approval electronic device list; 
receiving, by the electronic transaction device, approval responses from the plurality of extracted approval electronic devices; 
upon receiving approval responses from all of the plurality of extracted approval electronic devices, generating, by the electronic transaction device, 9Appl. No. 16/543,865IIP-12242Supplemental Amendment dated May 11, 2022Reply to Office Action of January 6, 2022approved transaction data and transmitting the approved transaction data to the block distribution device;
receiving, by the block distribution device, the approved transaction data from the electronic transaction device; 
independently extracting, by the block distribution device from the relationship map, the plurality of approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in the agreement policy related to the predetermined transaction; 
independently generating, by the block distribution device, the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; 
determining, by the block distribution device, whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and 
when the approved transaction data satisfies the independently generated agreement policy, generating, by the block distribution device, blockchain data based on the approved transaction data and transmitting the blockchain data to the electronic transaction device and each of the plurality of approval electronic devices, 10Appl. No. 16/543,865IIP-12242 Supplemental Amendment dated May 11, 2022 Reply to Office Action of January 6, 2022 
wherein the relationship map stored in each of the electronic transaction device and the block distribution device is maintained to store the same data and is dynamically updated to store the same updated data, and 
wherein the relationship map is initially created and dynamically updated by performing the following steps by the electronic transaction device: 
           determining whether or not the relationship map is in an initial state where the relationship map is not generated yet; 
           when the relationship map is not generated, performing the steps of: 
           calculating an attribute vector representing attributes of each of the electronic devices; 
           calculating a relationship value between the respective electronic devices based upon a distance of the calculated attribute vector of each of the electronic devices, and storing each calculated relationship value in the relationship map; and 
           generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data[[;]], and 
when the relationship map has already been generated and upon determining that the relationship map needs to be dynamically updated 11Appl. No. 16/543,865IIP-12242Supplemental Amendment dated May 11, 2022Reply to Office Action of January 6, 2022because either a distributed ledger has been updated or a predetermined time has elapsed since the last update by using the distributed ledger, performing the following steps by the at least one processor: 
           acquiring the content of the distributed ledger including a transaction data group; 
           extracting all of the electronic devices of each transaction recorded in the distributed ledger for each transaction data including acquiring all issuers, a smart contract argument and approval electronic device information of each approved transaction data of the transaction data group; 
           with respect to each transaction, adding a predetermined parameter value calculated corresponding to the type of the transaction or the combination of the electronic devices to a corresponding relationship value in the relationship map; and 
           again generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data.

15. (Currently Amended) The electronic transaction device coupled to the block distribution device according to claim 1, wherein the calculating of the relationship value between the respective electronic devices based upon the calculated attribute vector comprises: 13Appl. No. 16/543,865IIP-12242 Supplemental Amendment dated May 11, 2022 
Reply to Office Action of January 6, 2022	acquiring a predetermined attribute having an industry type and a role as an element by specifying the industry type and the role of each of the electronic devices, based upon the industry type and the role of each record of relationship information of examination information [[when]] of each of the electronic devices participating in a consortium.  

16. (Currently Amended) The electronic transaction device coupled to the block distribution device according to claim 1, 
wherein the attribute vector is acquired by a predetermined database stored in advance in the above-described database, 
wherein the attribute data includes a manufacturing industry and a retail industry in an industry axis, and a supplier and a buyer in a role axis which are registered in advance, 
wherein an attribute vector of each electronic device is calculated based on the closeness of the industry and role of each electronic device and the closer that they are, the more similar is the attribute vector.  

17. (Currently Amended) The electronic transaction device coupled to the block distribution device according to claim 16, 
wherein after calculating the attribute vector of each electronic device the at least one processor calculates a cosine distance of the attribute vector between the 14Appl. No. 16/543,865IIP-12242Supplemental Amendment dated May 11, 2022Reply to Office Action of January 6, 2022electronic devices as the relationship value and generates a matrix representing the cosine distance between the electronic devices, and 
wherein the at least one processor stores the relationship value between the electronic devices in the relationship map.  

19. (Currently Amended) The electronic transaction device coupled to the block distribution device according to claim 1, wherein the at least one processor further performs the steps of: 
specifying the relationship between the electronic devices, and correcting the calculated relationship value based upon the specified relationship by: 15Appl. No. 16/543,865IIP-12242 Supplemental Amendment dated May 11, 2022 Reply to Office Action of January 6, 2022 
acquiring the organization and the relationship of each record of [[the]] relationship information of examination information [[when]] of the electronic devices participating in a consortium, and updating the relationship value between the electronic devices in the relationship map based upon the acquired information.  

Reasons for Allowance
The following is the Examiner’s statement of reasons for patent eligibility of claims 1, 3, 5, 8, 10, 12 & 15-21 over 35 U.S.C. 101:
The limitations recited by claim 1 of “An electronic transaction device coupled to a block distribution device, each of the electronic transaction device and the block distribution device comprising: at least one processor; and at least one non-transitory storage medium, the at least one non-transitory storage medium storing: a relationship map which is information indicating a strength of a relationship between a plurality of electronic devices, including the electronic transaction device and a plurality of approval electronic devices involved in a predetermined transaction; and policy requirements, which are requirements for the plurality of electronic devices involved in the predetermined transaction, necessary for the closing of the predetermined transaction, the predetermined transaction being a certain type of transaction and including transaction data; and at least one program, wherein the at least one processor of the electronic transaction device is configured to execute the at least one program of the electronic transaction device to: extract, from the relationship map, a plurality of the approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in an agreement policy related to the predetermined transaction, the predetermined condition being determined by the policy requirements and indicating a combination of the approval electronic devices including an essential approval electronic device selected from an essential approval electronic device list, the essential approval electronic device list including the approval electronic devices that have a relatively strong strength of relationship with the electronic transaction device, and a third party approval electronic device selected from a third party approval electronic device list, the third party approval electronic device list including the approval electronic devices that have a relatively weak strength of relationship with the electronic transaction device as compared to the approval electronic devices in the essential approval electronic device list; generate the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements;  transmit an approval request to the plurality of extracted approval electronic devices, the approval request including the transaction data and a request for approval based upon the generated agreement policy; receive approval responses from the plurality of extracted approval electronic devices; and upon receiving approval responses from all of the plurality of extracted approval electronic devices, generate approved transaction data and transmit the approved transaction data to the block distribution device, and wherein the at least one processor of the block distribution device is configured to execute the at least one program of the block distribution device to: receive the approved transaction data from the electronic transaction device; independently extract, from the relationship map, the plurality of approval electronic devices whose evaluation values indicate a strength of a relationship with the electronic transaction device that satisfy a predetermined condition with respect to the certain type of transaction of the predetermined transaction and allow the extracted approval electronic devices to be included in the agreement policy related to the predetermined transaction; independently generate the agreement policy which is a condition related to the extracted approval electronic devices, based upon the relationship map, and the policy requirements; determine whether or not the approved transaction data received from the electronic transaction device satisfies the independently generated agreement policy; and when the approved transaction data satisfies the independently generated agreement policy, generate blockchain data based on the approved transaction data and transmit the blockchain data to the electronic transaction device and each of the plurality of approval electronic devices, and wherein the relationship map stored in each of the electronic transaction device and the block distribution device is maintained to store the same data and is dynamically updated to store the same updated data, and wherein the relationship map is initially created and dynamically updated by performing the following steps by the at least one processor: determining whether or not the relationship map is in an initial state where the relationship map is not generated yet; when the relationship map is not generated, performing the steps of: calculating an attribute vector representing attributes of each of the electronic devices; calculating a relationship value between the respective electronic devices based upon a distance of the calculated attribute vector of each of the electronic device devices, and storing each calculated relationship value in the relationship map; and generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmits transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data, and when the relationship map has already been generated and upon determining that the relationship map needs to be dynamically updated because either a distributed ledger has been updated or a predetermined time has elapsed since the last update by using the distributed ledger, performing the following steps by the at least one processor: acquiring the content of the distributed ledger including a transaction data group; extracting all of the electronic devices of each transaction recorded in the distributed ledger for each transaction data including acquiring all issuers, a smart contract argument and approval electronic device information of each approved transaction data of the transaction data group; with respect to each transaction, adding a predetermined parameter value calculated corresponding to the type of the transaction or the combination of the electronic devices to a corresponding relationship value in the relationship map; and again generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmits transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data” are limitations, which when considered as an ordered combination, are indicative of integrating the judicial exception or abstract idea of certain methods of organizing human activity into a practical application. Specifically, the ordered combination of the additional elements and how the claim limitations describe the management of the relationships between electronic devices integrate the method steps into a practical application that improves the technology of electronic device management when safely performing electronic transactions without decreasing processing performance. See Amendment, page 21 (citing para. [0013] of the Specification). Examiner also finds persuasive Applicants’ arguments on pages 20-24 persuasive.
 For these reasons, independent claim 1 is deemed patent eligible under 35 U.S.C. 101. Independent claim 8 is also deemed patent eligible under 35 U.S.C. 101 based on similar reasoning and rationale. Dependent claims 3, 5, 10, 12 & 15-21 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
Accordingly, claims 1, 3, 5, 8, 10, 12 & 15-21 are allowable over 35 U.S.C. 101 by containing patent eligible subject matter.
The following is Examiner’s statement of reasons for indicating allowance of claims 1, 3, 5, 8, 10, 12 & 15-21 over prior art (or 35 U.S.C. 103):
In claims 1 & 8, none of the prior art of record – Salama et al., U.S. Pat. Pub. 2015/0100477 A1 (“Salama”) in view of Uhr et al., U.S. Pat. Pub. 2018/0330348 A1 (“Uhr”) and  – suggest the claimed features of “wherein the relationship map is initially created and dynamically updated by performing the following steps by the at least one processor: determining whether or not the relationship map is in an initial state where the relationship map is not generated yet; when the relationship map is not generated, performing the steps of: calculating an attribute vector representing attributes of each of the electronic devices; calculating a relationship value between the respective electronic devices based upon a distance of the calculated attribute vector of each of the electronic device devices, and storing each calculated relationship value in the relationship map; and generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmits transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data, and when the relationship map has already been generated and upon determining that the relationship map needs to be dynamically updated because either a distributed ledger has been updated or a predetermined time has elapsed since the last update by using the distributed ledger, performing the following steps by the at least one processor: acquiring the content of the distributed ledger including a transaction data group; extracting all of the electronic devices of each transaction recorded in the distributed ledger for each transaction data including acquiring all issuers, a smart contract argument and approval electronic device information of each approved transaction data of the transaction data group; with respect to each transaction, adding a predetermined parameter value calculated corresponding to the type of the transaction or the combination of the electronic devices to a corresponding relationship value in the relationship map; and again generating the blockchain data including the block data using the generated relationship map as the latest transaction data, and then transmits transmitting the generated blockchain data to all the electronic devices via the smart contract specified by the transaction data” as recited in independent claim 1, and similarly recited in independent claim 8. Moreover, even though a prior art reference or references may exist that discloses the above claimed features, it would no longer be obvious to combine that reference or references with the previously recited prior art to disclose all the limitations of all the pending claims. In addition, Applicants’ arguments made on pages 24-31 of the Amendment are also persuasive.
For these reasons, independent claims 1 & 8 are deemed allowable over the prior art. Dependent claims 3, 5, 10, 12 & 15-21 are also deemed allowable over the prior art by virtue of dependency on an allowable base claim.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Yang, U.S. Pat. Pub. 2020/0065300 A1 – for disclosing “system and methods and components thereof for Directed Acyclic Graph (DAG) based methods and systems of transaction processing in a distributed ledger” (para. [0003]).
Vatnani et al., U.S. Pat. Pub. 2016/0267409 A1 – for disclosing “generated entity relationship mapping” (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/T.T.H./Examiner, Art Unit 3695
May 21, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/24/2022